Citation Nr: 1453819	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  12-34 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for Meniere's disease or disequilibrium disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran had active military service from July 1956 to July 1960.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied the Veteran's claim of entitlement to service connection for Meniere's disease.

This matter was remanded in June and October 2013 for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

The current disequilibrium disorder had its onset during active service.


CONCLUSION OF LAW

The criteria for an award of service connection for disequilibrium disorder have been met.  38 U.S.C.A. § 113 (West 2002); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  

Lay persons may provide evidence of diagnosis and nexus under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2002).  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

Records dated beginning in November 1993, contain the Veteran's reports of vertigo and other pertinent symptoms since service.  According to an October 16, 2012 medical record from Primary Care Specialists, the Veteran gave a history of dizziness and lightheadedness since 1960 "stemming from military service."  In addition, on November 13, 2012, Dr. G.K. noted the presence of vertigo, tinnitus, and hearing loss that was possibly related to Meniere's disease.  

The Veteran was afforded a VA examination in August 2013.  The examiner diagnosed Meniere's disease, but opined that the condition was less likely than not related to service.  The examiner explained that there was insufficient documentation to support that this existed at stated time.  The examiner did not specifically address the evidence cited above or the Veteran's reports of history or injury.  The examiner also did not indicate whether the diagnosed Meniere's syndrome was secondary to or aggravated by service-connected hearing loss and tinnitus.  In an April 2014 addendum the examiner stated that the opinion remained the same.  He failed to correct the deficiencies in the previous opinion.

An additional medical expert opinion was sought from an expert in the Veterans Health Administration.  In a report dated in October 2014, the expert stated that, while the Veteran's disequilibrium disorder or Meniere's disease was not linked to hearing loss or tinnitus, it was at least as likely as not that the Veteran had the onset of his disequilibrium disorder during his active service.  The examiner noted that the Veteran was evaluated for his disequilibrium disorder starting in 2011, but noted that the Veteran reported problems with disequilibrium since the late 1950s.  Testing in 2011 showed a suspicion of a central vestibular pathology causing the problem.  A positive Dix-Hallpike test at the time suggested possibly a peripheral problem.  The examiner stated that it was possible that the Veteran may have been suffering from some kind of disequilibrium disorder during his service.

Based on the foregoing, the Board finds that the medical evidence is at least in equipoise and, as such, service connection for disequilibrium disorder should be allowed.  The October 2014 medical expert, after reviewing the Veteran medical history and relevant previous medical opinions in connection with the claim, found that it was likely that the onset of the Veteran disequilibrium disorder was during his active service.  Reasonable doubt is raised and the claim is allowed.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for disequilibrium disorder is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


